In an action by a charitable hospital to enjoin two labor unions and their representatives from picketing the plaintiff’s premises and for other relief, the parties cross-appeal as follows from an order of the Supreme Court, Kings County, dated August 8,1960, granting plaintiff’s motion for an injunction pendente lile against all the defendants but permitting them *787to engage in specified limited peaceful picketing activities of plaintiff’s premises, and denying the cross motion of the defendant Davis, individually and as an officer of union Local 1199, to dismiss the complaint on the grounds: (1) that it fails to state facts sufficient to constitute a cause of action against him and the union; and (2) that a labor dispute is involved within the meaning of Section 876-a of the Civil Practice Act and that the complaint fails to state the requisite facts showing compliance with such section: (1) Plaintiff appeals from so much of the order as permits defendants to engage in the specified limited peaceful picketing activities. (2) Defendants Ottley and Byrne, individually and as officers of the union Local 144, appeal, as limited by their brief, from so much of the order as grants the plaintiff’s motion for an injunction pendente lite. (3) Defendant Davis, individually and as an officer of union Local 1199, appeals, as limited by his brief, from so much of the order as grants plaintiff’s motion for an injunction pendente lite and as denies his motion to dismiss the complaint against him and said union. On defendants’ appeals: Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. On plaintiff's appeal: This appeal is discontinued, without costs, the parties having filed a written stipulation, dated March 7, 1961, to withdraw such appeal. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur. [25 Misc 2d 502.]